Title: From John Adams to William Gordon, 23 June 1776
From: Adams, John
To: Gordon, William


     
      Dear Sir
      Philadelphia June 23. 1776
     
     Your agreable Favour of May the first has lain by me neglected, not for Want of Inclination to answer it, but for Want of Time.
     You have deserved highly of this Country, sir, by Setting So amiable and laudable an Example of public Spirit in Signing the subscription for Fortifications. With great Pleasure I have learn’d that, the Harbour is pretty well secured. I hope, in a Post or two, to be informed that every hostile Ship, is either burnt Sunk or driven out of the Harbour.
     I am obliged to you, sir, for your Solicitude for the Credit of the American Currency. It is a subject of great Importance. That milled Dollars are esteemed better, is Proof of an Apprehension, that the Paper will, depreciate, rather than a certain Evidence that it has depreciated. The Rise of Goods, in Consequence of the Scarcity and the Demand, makes an Appearance of Depreciation in the Currency greater than it is. However, I candidly acknowledge, that neither the increasing Scarcity of Goods, nor the increasing Demand for Goods for the Use of Armies, are Sufficient to account in my Mind for the Rise of Labour, the Produce of Lands, Manufactures and every Necessary of Life, as it is in the Eastern Colonies, without Supposing that the Currency has Somewhat depreciated.
     But you must not Say, that a milled Dollar is better than a Paper Dollar. It is an offence against the Public, which ought to be punished, and the Criminality of it must be ascertained, and punished, to give or take a farthing more for Silver than Paper.
     That it is Time to put a Stop to Emissions of American Paper Dollars, I have been convinced, Some time. We must attempt other Ways and Means of Supply. I know of but one Method, and that is to borrow American Bills, and to give in Exchange for Them Notes of the Treasury upon Interest. There will be two Difficulties, attending this. One will be the Rate of Interest. In my Opinion We Shall not be able to borrow at an Interest, lower than Six per Cent. But Some Gentlemen will be obstinately set against an Interest so high as that. Another Difficulty will be to establish proper Funds for the prompt Payment of the Interest, without which the Continental Credit will not be Supported. However all Difficulties give Way, before the Spirit of Americans, whose Vigour Fortitude and Perseverance, will be increased, by those Revolutions in Government which are now taking Place in all the Colonies.
     
     Unlocated Lands and Quit Rents, may be Some Resource, but not very Soon. We may lay our Account for Taxes, heavy Taxes for many Years.
     We expected before this Time to have had the Sense of our Province upon Declarations of Independency, Confederation, and foreign Alliances. But I begin to Suspect, that your Delegates must have the Honour of declaring your sense without your positive orders. This will be no Hardship to me, who have been at no loss about the Sense of my Constituents, for a long time, upon these great subjects. I am &c.
    